OPINION — AG — ** OFFICIAL DEPOSITORY — DAILY DEPOSITS ** NO STATE OFFICER, BOARD, COMMISSION, DEPARTMENT, INSTITUTION OR OTHER STATE AGENCY, OR ANY EMPLOYEE THEREOF, MAY PROPERLY CONVERT INTO CASH A CHECK, DRAFT, ORDER OR VOUCHER RECEIVED BY A STATE OFFICER, BOARD, COMMISSION, DEPARTMENT, INSTITUTION, OR AGENCY BY VIRTUE OR UNDER COLOR OF OFFICE, AND THAT NEITHER THE STATE TREASURER NOR ANY OTHER STATE OFFICER, BOARD, COMMISSION, DEPARTMENT, INSTITUTION, OR AGENCY, OR EMPLOYEE THEREOF, MAY PROPERLY EXCHANGE CASH FOR SUCH CHECK, DRAFT, ORDER OR VOUCHER. (CLEARING ACCOUNT, REPLACE, DEPOSIT, LIEU, CHECKS) CITE: 62 O.S. 7.1 [62-7.1], 62 O.S. 74 [62-74] (JAMES C. HARKIN)